Clark, J.
(dissenting):. The statute (The Code, § 985, ¶ 5) makes it indictable to wilfulty burn or destroy any of the articles therein named when “in a stack, hill or pen, or secured in any other way out of doors.” The expression “ out of doors” means simply “not in a house.” If in a house, then these articles are protected by paragraphs 6 and 7 of this section in regard to burning barns, gin-houses and other buildings. This subsection 5 was intended to protect them when not so housed, but “in a stack, hill or pen, or otherwise secured.” The article here, cotton, is one of those enumerated. It was “ out of doors,” that is, not in a house. Though not in a hill, stack or pen, it was “ otherwise secured,” and is properly charged in the indictment as “ then and there secured in a car, the property of the Richmond and Danville Railroad Company.” It seems conceded; in the opinion of the Court, that property of the description named is not protected against burning when off the premises where grown, except in those cases where an indictment would lie for injury to personal property. The Code, § 1082. If this is so, the defendant who has been found guilty of the “ wilful and unlawful” burning of twenty bales of cotton secured out of doors has keen guilty of no offence, because the cotton was in transit and off the farm where grown, and he and others would be at full liberty to “ wilfully and unlawfully burn or destroy ” the vast amount of farm produce daily in transit on railroads and other conveyances, or camped out at night in the country wagons, covered and uncovered, which bring such a large part of the farm produce mentioned in this' subsection to market. I do not think so broad a “casus omissus” was left by the law-making power. There are no words in the statute restricting its application to the burning and destruction if done on the farm, and the Courts are not called on, by a fair and reasonable interpretation of the statute, to leave farm produce “secured out of doors” unprotected if it is being moved from the place of its production, for section *8021082, supra, does not make any burning or destruction indictable if done merely “ wilfully and unlawfully.” The words “on the land” are not in the original section, and in the amendment to it they only refer to “grass or sedge” standing “on the land.”
Per curiam. Error.